Title: To George Washington from Majors James Moore, Jr., and Francis Nichols, 25 June 1778
From: Moore, James Jr.,Nichols, Francis
To: Washington, George


                    
                        May it Please your Excelency
                        English town thursday [N.J., 25 June 1778]9 OClock in the Evening
                    
                    We are Just Lit at English town—& have the Pleasure to Inform your Excelency that the advance Guard of the Enemy have Encamped at the Brick house about three Miles from Munmouth Court house on the Direct Course to sandy hook.
                    We shall Remain Near them to Night & hopes to Give you the Earliest Inteligence of their March. We have the Honour to be Your Excelencys Most Obdt Hbl. Sert
                    
                        J: Moore MajorFrancs Nichols Majr
                    
                